Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-6-2007

In re: Perry Orlando
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1152




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In re: Perry Orlando " (2007). 2007 Decisions. Paper 1522.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1522


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-116                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 07-1152
                                   ________________


                               IN RE: PERRY ORLANDO

                                                        Petitioner

                                   ________________

                      On a Petition for Writ of Mandamus from the
               United States District Court for the District of New Jersey
           (Related to Crim. Nos. 91-cr-00077-1; 92-cr-00727 & 93-cr-00069)

                                   ________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                   February 8, 2007

               BEFORE: BARRY, AMBRO and FISHER, Circuit Judges

                                  (Filed March 6, 2007)
                                   ________________

                                       OPINION
                                   ________________

PER CURIAM

              Pro se Petitioner Perry Orlando seeks a writ of mandamus to compel the

United States District Court for the District of New Jersey to reach a decision on his

motion to amend judgment. We will deny the petition for writ of mandamus as moot.

The District Court entered an amended judgment on November 30, 2006.